        Case 3:20-cv-00687-RDM-MCC Document 41 Filed 08/06/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     MAUREEN PIEKANSKI                               No. 3:20-CV-00687

                               Plaintiff,

                        v.
                                                     (HON. MARTIN CARLSON)
     ALEX M. AZAR II, in his official
     capacity as Secretary of the United
     States Department of Health and
     Human Services,

                                                     (Electronically Filed)
                               Defendant.


                  DEFENDANT’S REPLY IN SUPPORT OF HIS
                     MOTION TO STAY PROCEEDINGS

I.       INTRODUCTION

         As noted in the Secretary’s motion to dismiss, Plaintiff lacks Article III

standing under Supreme Court and Third Circuit law. Because this case cannot

proceed without jurisdiction, summary judgment briefing would be a waste of the

parties’ and judicial resources. Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 94 (1998); Star Ins. Co. v. Treible’s Wrecker Service, Inc., 2013 WL 5603578,

at *5 (M.D. Pa. Oct. 11, 2013) (Mariani, J.). Meanwhile, a brief stay would not

prejudice Plaintiff, who has no financial interest in this lawsuit and fails to identify

any circumstances that warrant a ruling on the merits before the Court has first
      Case 3:20-cv-00687-RDM-MCC Document 41 Filed 08/06/20 Page 2 of 5



assured itself of jurisdiction. Accordingly, the Secretary respectfully requests that

the Court stay all proceedings until after resolution of its motion to dismiss.

II.    ARGUMENT

       Plaintiff’s Opposition utterly fails to respond to the litany of authority in the

Secretary’s moving brief holding that summary judgment motions should be stayed

pending resolution of motions to dismiss for lack of jurisdiction. See Defendant’s

Mem. of Law [Dkt. No. 32-2] (“D. Mem.”) at 4-7. Plaintiff, meanwhile, relies

upon an inapposite case regarding the standard required for the Third Circuit to

issue a writ of mandamus staying district courts from proceeding to trial. Gold v.

Johns-Mansville Sales Corp., 723 F.2d 1068, 1074-76 (3d Cir. 1983). In contrast,

the Secretary’s motion to stay only implicates this Court’s inherent authority to

control its own docket. D. Mem. at 4.

       Furthermore, Plaintiff fails to show that she would suffer any meaningful

prejudice if a brief stay were issued. Although Plaintiff is suffering from a deadly

disease, the outcome of this case will not affect the availability of her treatment.

Indeed, Plaintiff alleges that Medicare has covered her recent TTFT claims. First

Amended Complaint ¶¶ 20-30. There is also no evidence that Plaintiff’s health has

deteriorated or would deteriorate during the pendency of a stay. The Secretary

acted quickly by filing his motion to dismiss less than a month after Plaintiff filed




                                               2
     Case 3:20-cv-00687-RDM-MCC Document 41 Filed 08/06/20 Page 3 of 5



her First Amended Complaint. Plaintiff is solely responsible for any previous

delay caused by her choice to erroneously file in the District of Columbia.

                                     CONCLUSION

      For foregoing reasons, the Secretary respectfully requests that the Court stay

all proceedings, and order that the Secretary respond to Plaintiff’s motion for

summary judgment within 14 days following any denial of the Secretary’s motion

to dismiss.




                                             3
    Case 3:20-cv-00687-RDM-MCC Document 41 Filed 08/06/20 Page 4 of 5




                                 Respectfully submitted,

                                 DAVID J. FREED
                                 United States Attorney


                                 /s/ Eric S. Wolfish
                                 ERIC S. WOLFISH
                                 Special Assistant United States Attorney
                                 United States Department of Health and
                                 Human Services
                                 Office of the General Counsel, Region III
                                 801 Market Street, Suite 9700
                                 Philadelphia, PA 19107-3134
                                 Email: eric.wolfish@hhs.gov
                                 Phone: (215) 861-4511
                                 Fax: (215) 861-4462


                                 /s/ Navin Jani
                                 NAVIN JANI
                                 Assistant U.S. Attorney
                                 228 Walnut Street
                                 Suite 220
                                 Harrisburg, PA 17108
                                 (717) 221-4482
                                 (717) 221-2246 (Facsimile)
                                 navin.jani@usdoj.gov


Dated: August 6, 2020
     Case 3:20-cv-00687-RDM-MCC Document 41 Filed 08/06/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, a true and correct copy of the foregoing

Reply in Support of Defendant’s Motion to Stay was filed and served upon all

counsel of record through the Court’s CM/ECF system.



                                /s/ Eric S. Wolfish
                                ERIC S. WOLFISH
                                Special Assistant United States Attorney


Dated: August 6, 2020
